DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

       ADVANCED DIAGNOSTIC GROUP, a/a/o GLADYS SOTO,
                        Appellant,

                                     v.

              DIRECT GENERAL INSURANCE COMPANY,
                           Appellee.

                               No. 4D21-3568

                           [December 7, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven DeLuca, Judge; L.T. Case No. CONO21-017816.

   Chad A. Barr of Chad Barr Law, Altamonte Springs, for appellant.

  William J. McFarlane, III and Michael K. Mittelmark of McFarlane Law
McFarlane Dolan & Prince, Coral Springs, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

   A provider, as the insured’s assignee, appeals an order dismissing its
complaint for breach of contract. The provider argues the trial court erred
in dismissing the provider’s complaint based on a declaratory judgment
issued in another case for which the provider neither received notice nor
participated.

   The insurer has filed a Confession of Error. We therefore reverse and
remand the case to the trial court to vacate the order of dismissal.

   Reversed and remanded.

MAY, GERBER and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.